Title: To Benjamin Franklin from David Hartley, 26 March 1784
From: Hartley, David
To: Franklin, Benjamin



Dear Sir
London March 26 1784

I have received yours of the 11th instant. I am to inform you in answer that it is not thought necessary on the part of Great

Britain to enter into any formal convention for the prolongation of the term in wch the ratifications were to be exchanged as the delay in America appears to have arisen merely in consequence of the inclemency of the season. There will be no delay on our part in exchanging the ratifications of the definitive treaty with the united States as soon as that on their part shall arrive.— I shall be very happy when you send me notice of that arrival, for the pleasing opportunity that it will afford me of seeing you again. I beg my best Compts to Mr Adams if at Paris and to Mr Jay & all friends. I am with the greatest affection & Esteem ever Yours

D Hartley
To Dr Franklin &c &c &c—

 
Endorsed: D Hartley Esqr to B F. March 26. 1784
